United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Hampton, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0154
Issued: August 9, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JURISDICTION
On November 3, 2015 appellant filed a timely appeal from a May 21, 2015 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from the last merit decision dated May 6, 2014, to the filing of this appeal, the Board
lacks jurisdiction to review the merits of his claim pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 20, 2014 appellant, then a 50-year-old air traffic control specialist, filed a
traumatic injury claim (Form CA-1) alleging that on that date he sustained anxiety when two
aircraft lost standard separation. He stopped work on March 20, 2014.
In a statement received April 28, 2014, appellant related that on March 20, 2014 he
mistakenly instructed an aircraft to descend to 30,000 feet instead of 33,000 feet.2 The aircraft
descended through 33,000 feet “narrowly missing the other aircraft that was level at 32,000
[feet]. I immediately asked the pilot if he was level at 33,000 [feet] hoping there was some sort
of equipment malfunction. My worst fears were realized when he quickly responded negative
we are descending to 30,000 which we were assigned.” Appellant had to immediately address
the situation as there were other aircraft in the area. He stated:
“It was [not] until further investigation that I was told I had in fact issued 30,000
[feet] to the delta jet initially and not 33,000 [feet] that I intended and was sure I
had given. After hearing this news I became very stressed and emotional about
the crucial error I had made which could have caused a catastrophic event that
would have resulted in the loss of hundreds of lives because three planes avoided
collision by mere seconds. I was unable to continue working that day due to my
emotional and mental state caused by the event.”
Appellant related that it was his first error that resulted in the loss of standard separation.
He could not stop replaying the event in his mind.
In a statement from the employing establishment, Cicely Drummer, a manager, and Alton
Reddick, an operations supervisor, related that the aircraft came within 800 feet and 2.4 miles of
each other and that standard separation was “1,000 feet vertically and 5 miles laterally.”
Ms. Drummer and Mr. Reddick advised that the aircraft were in close proximity, but that there
was no “potential for a midair collision” based on their flight path. They confirmed that
appellant was working in the radar position and related that by the time he instructed the aircraft
that he had assigned to 30,000 feet instead of 33,000 feet to stop its descent, the aircraft had
already lost standard separation.
By decision dated May 6, 2014, OWCP denied appellant’s claim after finding that he had
not factually established the occurrence of the claimed work incident. It noted that the
employing establishment advised that there was no possibility of a midair collision based on the
flight patterns and trajectory of the aircraft. OWCP thus found that appellant had not
substantiated his allegation that three aircraft missed a collision by seconds.
On May 8, 2015 appellant requested reconsideration. He asserted that the employing
establishment confirmed that a loss of separation occurred. Appellant maintained that OWCP
erred in finding that the aircraft did not avoid a collision by seconds. He related that it was “a
matter of seconds either way from being an operational error or a potential tragedy.” Appellant
noted that aircraft travelling at 460 miles an hour were 2.4 miles apart, a distance that could be
2

Appellant also submitted supporting medical evidence.

2

covered with crossed flight paths in 9.6 seconds. The airplanes became close enough that radar
was not able to discern which signal came from which aircraft. Appellant asserted, “Two targets
converging toward each other with approximately 900 mph closing rate, after a critical error was
realized is an incredibly intense situation. Now that a more complete review of the event has
been presented, I would ask that the phrase ‘mere seconds’ be given some practical latitude.
This was a very close and traumatic event.”
By decision dated May 21, 2015, OWCP denied appellant’s claim after finding that the
request was untimely and failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under 5 U.S.C. § 8128(a) of FECA.3 An application for reconsideration must be
received within one year of the date of OWCP’s decision for which review is sought.4 OWCP
will consider an untimely application only if the application demonstrates clear evidence of error
on the part of OWCP in its most recent merit decision. The application must establish, on its
face, that such decision was erroneous.5
The term “clear evidence of error” is intended to represent a difficult standard. The
claimant must present evidence which, on its face, shows that OWCP made an error (for
example, proof of a miscalculation in a schedule award). Evidence such as a detailed, wellrationalized medical report which, if submitted prior to the denial, would have created a conflict
in medical opinion requiring further development, is not clear evidence of error and would not
require a review of the case on the Director’s own motion.6 To establish clear evidence of error,
a claimant must submit evidence relevant to the issue which was decided by OWCP. The
evidence must be positive, precise, and explicit and must manifest on its face that it committed
an error.7
ANALYSIS
OWCP properly determined that appellant failed to file a timely application for review.
Its procedures provide that the one-year time limitation period for requesting reconsideration
begins on the date of the original OWCP decision from which review is sought.8 A right to
3

Supra note 1.

4

Id. at § 10.607(a). The one-year period begins on the date of the original decision, and an application for
reconsideration must be received by OWCP within one year of OWCP’s decision for which review is sought for
merit decisions issued on or after August 29, 2011. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.4 (October 2011).
5

20 C.F.R. § 10.607(b).

6

Supra note 4 at Chapter 2.1602.5(a) (October 2011).

7

Robert F. Stone, 57 ECAB 292 (2005); Leon D. Modrowski, 55 ECAB 196 (2004); Darletha Coleman, 55
ECAB 143 (2003).
8

20 C.F.R. § 10.607(a).

3

reconsideration within one year also accompanies any subsequent merit decision on the issues.9
As OWCP received appellant’s request for reconsideration on May 8, 2015, more than one year
after the last merit decision of record dated May 6, 2014, it was untimely. Consequently,
appellant must demonstrate clear evidence of error by OWCP in denying his claim for
compensation.10
The Board finds that appellant has not established clear evidence of error. In its May 6,
2014 decision, OWCP denied his emotional condition claim because the employing
establishment indicated that the aircraft were not in danger of a collision due to their trajectory.
On reconsideration appellant contended that the employing establishment verified that a loss of
separation occurred between aircraft that he was controlling in the performance of his job duties.
He maintained that OWCP erred in finding that the aircraft were not seconds apart from “being
an operational error or potential tragedy.” Appellant provided a more detailed description of the
incident, noting that the aircraft were extremely close to each other given their velocity.
The Board finds that the arguments raised by appellant in support of his request for
reconsideration do not raise a substantial question as to the correctness of OWCP’s May 6, 2015
decision or shift the weight of the evidence in his favor. OWCP denied his claim finding that he
had not established a compensable work factor. To establish clear evidence of error, it is
insufficient to merely show that the evidence could be construed so as to produce a contrary
conclusion. The term clear evidence of error is intended to represent a difficult standard.11 None
of the evidence submitted manifests on its face that OWCP committed an error in denying
appellant’s claim. Appellant has not provided evidence of sufficient probative value to raise a
substantial question as to the correctness of OWCP’s decision. Consequently, he has failed to
demonstrate clear evidence of error.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.

9

Robert F. Stone, supra note 7.

10

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

11

See Dean D. Beets, 43 ECAB 1153 (1992).

4

ORDER
IT IS HEREBY ORDERED THAT the May 21, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 9, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

